DETAILED ACTION
1.	The applicant’s amendment filed 07/14/2022 was received. Claims 1, 3 & 9 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 01/18/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 12-20 directed to Group II, non-elected with traverse.  Applicant’s election of Group I, claims 1-11, in the reply filed on 10/18/2021 was acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between Groups I-II, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 12-20 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b) of claim 9 are withdrawn per amendments of claim 9. 

6.	The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Feuerstein et al. (US 2013/0177707 A1) of claims 1-3 & 8-11 are withdrawn per amendments of claim 1. 

7.	The claim rejections under 35 U.S.C. 103 as being unpatentable over Feuerstein et al. (US 2013/0177707 A1) and Al-Mayah et al. (US 2007/0007405 A1) of claims 4-7 are withdrawn per amendments of claim 1. 

8.	Support for these amendments can be found in the instant application US PG-Pub. 2021/0060601 A1: [0046]-[0047]; fig 3-4.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 12-20 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 12-20 have been cancelled.

	
Reasons for Allowance
10.	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A coating assembly for coating a plurality of substrates, the coating assembly comprising: 
a chamber; 
at least one target disposed in the chamber and comprising a coating material; 
at least one power supply connected to the target; and 
at least one support fixture disposed in the chamber, the at least one support fixture comprising: 
a base having a plurality of recesses formed in an upper surface of the base wherein at least one of the plurality of recesses opens to a surrounding environment at an outer peripheral edge of the base; and 
a first mounting component having a plurality of slots, 
the first mounting component positioned on the upper surface of the base wherein at least some of the plurality of recesses are in registry with corresponding ones of the plurality of slots to define a plurality of cavities, each of the plurality of cavities configured to hold at least one of the plurality of substrates to be coated.” 
The closest prior arts of record Feuerstein et al. (US 2013/0177707 A1) and Al-Mayah et al. (US 2007/0007405 A1), do not teach nor suggest “wherein at least one of the plurality of recesses opens to a surrounding environment at an outer peripheral edge of the base” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717